346 F.3d 1324
Joanne BYLSMA, Plaintiff-Appellant,United States of America, Plaintiff-Intervenor-Appellant,v.Dewayne FREEMAN, in his official capacity as Director of the Alabama Department of Economic and Community Affairs, et al., Defendants,Steve Walkley, individually and in his official capacity as Division Director of the Workforce Development Division of the Alabama Department of Economic and Community Affairs, Norman B. Davis, Jr., Defendants-Appellees.
No. 01-16102.
United States Court of Appeals, Eleventh Circuit.
September 30, 2003.

Alvin T. Prestwood, Linda S. Wellman, Volz, Prestwood & Hanan, P.C., Montgomery, AL, Stephanie R. Marcus, U.S. Dept. of Justice, Sharon Swingle, Mark B. Stern, Mayer, Brown & Platt, Dept. of Justice, Washington, DC, for Bylsma and U.S.
Charles Brinsfield Campbell, Montgomery, AL, Edward E. Davis, AL Dept. of Economic and Community Affairs, Montgomery, AL, for Walkley and Davis.
Appeal from the United States District Court for the Middle District of Alabama (No. 00-00609-CV-A-N); W. Harold Albritton, III, Chief Judge.
Before TJOFLAT, BARKETT and HILL, Circuit Judges.
PER CURIAM:


1
Joanne Bylsma, an employee of the Alabama Department of Economic and Community Affairs, appeals the district court's judgment in favor of her employer on her claims under the First Amendment, the Family and Medical Leave Act, 29 U.S.C. § 2601-2654 (FMLA), and Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e. In light of the Supreme Court's ruling in Nevada Dep't of Human Resources v. Hibbs, 538 U.S. 721, 123 S.Ct. 1972, 155 L.Ed.2d 953 (May 27, 2003), we reverse the district court's holding that Congress did not validly abrogate Eleventh Amendment immunity for claims under the FMLA. We find no reversible error as to the other issues raised by Bylsma on appeal, however, and therefore affirm the district court's judgment on Bylsma's claims.


2
AFFIRMED in part and REVERSED in part.